Fitzgerald, P.J.
This case is before us on remand from the Supreme Court.1 A panel of this Court previously reversed the trial court’s decision to uphold a decision by the City of Allen Park Fire & Police Civil Service Commission to discipline petitioner Kenneth Dobson, a policeman with the Allen Park Police Department, on the ground that the charges against Dobson were not filed within the ninety-day limitation period of MCL 38.514; MSA 5.3364.2 In reversing, the panel noted that it was bound by another panel’s decision in Goodridge v Ypsilanti Twp Bd, 209 Mich App *253344, 347; 529 NW2d 665 (1995), that “all charges filed after ninety days from the date of the violation are void.” The panel disagreed with the holding in Good-ridge and noted that, but for Goodridge, it would hold that the ninety-day limitation period of MCL 38.514; MSA 5.3364 did not begin to run until the discharging authority had actual knowledge of an employment violation.3 Consequently, the panel would have affirmed the decision of the trial court.
The Supreme Court, in lieu of granting leave to appeal, reversed Goodridge and our prior opinion in this case and remanded this case “for further consideration in light of this opinion.” The Supreme Court held that MCL 38.514; MSA 5.3364 should be interpreted to provide that charges against a member of any fire or police department are timely if filed within ninety days of the time the employer learned, or reasonably should have learned, of the alleged misconduct. Consistent with the Supreme Court’s holding in Goodridge and with the analysis in our prior opinion, we now hold that, because the police department did not have knowledge of Dobson’s violations until June 9, 1992, and the charges were brought against Dobson on September 1, 1992, no violation of MCL 38.514; MSA 5.3364 occurred.
Affirmed.

 Goodridge v Ypsilanti Twp Bd, 451 Mich 446; 547 NW2d 668 (1996).


 Command Officers Ass’n of Michigan v Allen Park, 210 Mich App 485; 534 NW2d 258 (1995).


 Judge Michael J. Kelly concurred in the result only, stating his belief that Goodridge was not wrongly decided by the Court of Appeals.